DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 02/17/2021.
Claims 1, 3, and 4 have been amended.

Response to Arguments

Applicant’s arguments with respect to the independent claims filed on 02/17/2021 have been considered but are moot because the arguments were drawn to features amended to the independent claims, which have been addressed in the instant office action with previously identified prior art by mapping the relevant teachings for more clarification thereof that read on said added features, thus rendering Applicant’s arguments moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1 and 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. (US 2010/0113010, “Tenny”) in view of Gupta et al. (US 2017/0257906, “Gupta”) and Bhaskaran et al. (US 2017/01126618, “Bhaskaran”).
Examiner’s note: in what follows, references are drawn to Tenny unless otherwise mentioned.
Tenny discloses "Repriortization of Wireless Networks for Reselection to Support Voice Call” (Title) and Tenny’s invention comprises the following features:
Regarding claim 1, a connection control method implemented by a communication system including a user equipment (UE), 
two or more communication control devices (Fig. 1; 122 “eNB” and 132 “Base Station”) which are devices for controlling transmission and reception of data of the UE ([0021 and Fig. 1] “An Evolved Universal Terrestrial Radio Access Network (E-UTRAN) 120 may support LTE and may include a number of Evolved Node Bs (eNBs) 122 and other network entities that can support wireless communication for UEs.”, and [0022 and Fig. 1] “A Radio Access Network (RAN) 130 may support 1xRTT and may include a number of base stations 132 and other network entities that can support wireless communication for UEs.”), and 
a connection control device (Fig. 1 and Fig. 2; 126 “MME”) for performing processing related to establishment ([0021] “A Mobility Management Entity (MME) 126 may communicate with E-UTRAN 120 and serving gateway 124 and may perform various functions such as mobility management, bearer management, distribution of paging messages, security control, authentication, gateway selection, etc.”) and release of communication paths (MME’s release function is described in detail below.) provided between the two or more communication control devices in a same communication system and the UE ([0022 and Fig. 1] “A mobile switching center (MSC) 134 may communicate with RAN 130 and may support voice services, provide routing for circuit-switched calls, and perform mobility management for UEs located within the area served by MSC 134. An Inter-Working Function (IWF) 140 may facilitate communication between MME 126 and MSC 134.” Between 120 “eNB” and 126 “MME”, see Fig. 1. The two communication control devices, 122 eNB and 132 Base Station are in the same communication system of Fig. 1 as depicted.),
the connection control method comprising: 
receiving, by the connection control device, a path establishment request related to the communication path associated with the UE ([0031 and Fig. 2] “UE 110 may then send a service request for a voice call via E-UTRAN 120 to MME 126 (step 3). MME 126 may receive the service request from UE 110”) from one communication control device (aforementioned E-UTRAN 120 which includes 122 “eNB”) included in the two or more communication control devices of the same communication system (aforementioned 122 “eNB” and 132 “Base Station” in Fig. 1. Both 122 and 132 are in the same communication system as depicted in Fig. 1.); 
starting, by the connection control device, processing to simultaneously create plural communication paths, between the UE and the two or more communication control devices which are the two or more communication control devices including the one communication control device (Note that Tenny does not describe simultaneous communication paths. This will be discussed in view of for which the connection control device performs the processing related to the establishment (Fig. 2; Step 7 “S1 UE Context Release Request”, Step 8 “Suspend Request” from MME to S-GW, Step 9 “Suspend Request Ack” from S-GW to MME, Step 10 “S1 UE Context Release” between E-UTRAN and MME, and Step 11 “1x MO call establishment per 3GPP2 specifications” among UE, E-UTRAN, MME, IWF and MSC.) and release of the communication path associated with the UE ([0032] “E-UTRAN 120 may then trigger release of a Radio Resource Control (RRC) connection for UE 110 with LTE network 102 and may redirect UE 110 to 1xRTT network 104 (step 6). E-UTRAN 120 may thereafter communicate with MME 126 and serving gateway 124 to release the UE context (steps 7 through 10).” MME receives the release request from E-UTRAN in Step 7.) when the path establishment request from the one communication control device is received ([0031 and Fig. 2] “UE 110 may then send a service request for a voice call via E-UTRAN 120 to MME 126 (step 3).”, Fig. 2 depicts Step 3 “Service Request” and Step 7 “S1 UE Context Release Request” as described in [0032] “E-UTRAN 120 may thereafter communicate with MME 126 and serving gateway 124 to release the UE context (steps 7 through 10).”).
It is noted that while disclosing a procedure for PDN connections, Tenny does not specifically teach about simultaneous communication paths. It, however, had been known in the art before the effective filing date as shown by Gupta in a disclosure "Resumption of PDN Connections for Devices Regaining WLAN Connectivitiy” (Title) as follows;
starting (See [Gupta, 0056, 0057, 0058 and Fig. 5] for a procedure of regaining WLAN connection while connecting to the eNB 208.), by the connection control device ([Gupta, Fig. 2] 210 “TWAG” (trusted WLAN access gateway) and 212 “PDN_GW” (Packet Data Network Gateway) as a network core device.), processing to simultaneously create plural communication paths ([Gupta, 0056 and Fig. 2] “the UE 100 can have multiple concurrent PDN connections via a WLAN to which the AP 104 pertains.”), between the UE and the two or more communication control devices which are the two or more communication control devices including the one communication control device ([Gupta, Fig. 2] 208 “eNB” and 218 or 204 “AP”, [Gupta, 0057 and Fig. 2] “A UE 200a can be in a coverage area 202 of an AP 204 and also in a coverage area 206 of an eNB 208. The UE 200a can have concurrent IP flows to the AP 204 and the eNB 208. The AP 204 can be connected to a TWAG 210. The TWAG 210 can be in communication with a PDN-GW 212 via an S2a interface 214.” [Gupta, 0057, 0058 and Fig. 5] describe the concurrent connection in detail. See Fig. 1 and Fig. 2 for concurrent communications. Fig. 2 for instance, access points 218 and 204 via TWAG 210 are connected to eNB 208 via PDN-GW 212 via S2a interface 214. Therefore, the access points and the eNB are considered to be in the same communication system even though the access points and the eNB use different radio access technologies.);
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tenny's features by using the features of Gupta in order to achieve improved overall data-transfer performance with multiple connections such that "a trusted wireless local area network (WLAN) can connect to a trusted WLAN access gateway (TWAG) in an evolved packet core (EPC) and can have multiple concurrent 
It is noted that while disclosing a procedure for PDN connections, Tenny does not specifically teach about updating and storing information related to an establishment. It, however, had been known in the art at the time of instant application as shown by Bhaskaran in a disclosure "System and Method for Providing a Change in User Equipment Packet Data Network Internet Protocol Address in a Split Control and User Plane Evolved Packet Core Architecture” (Title) as follows;
updating, by the connection control device, information related to an establishment status of the communication path associated with the UE ([Bhaskaran, 0080, Fig. 2A and Fig. 2B] “Modify EPS Bearer Rsp messaging can be enhanced to include a new cause code such as, for example, `UE PDN IP address change accepted` or the like to inform the network that the UE successfully updated the provided address.” Steps 246 and 248.) stored in a storage circuit on the basis of an establishment result of the communication path ([Bhaskaran, 0065, Fig. 2A and 2B] “MME 112 can query for a node service name from an external DNS service or cache (e.g., a local cache stored at MME 112).  In one embodiment, the DNS service or cache can be configured with a list of ULI sets that select a same SGW-U (e.g., each set maps to one SGW-U) as a node name.  Based on a response from the DNS service or cache, MME 112 can parse the response and store a mapping of ULI set to SGW-U change required.”).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Tenny's features by using the features of Bhaskaran 

Regarding claim 3, it is a control device claim corresponding to the method claim 1, except “a connection control device” (Fig. 1; 126 “MME”) “included in a communication system including a user equipment (UE)” ([0023 and Fig. 1] “E-UTRAN 120, serving gateway 124, and MME 126 may be part of an LTE network 102. RAN 130 and MSC 134 may be part of a 1xRTT network 104”, and 110 “UE”), “two or more communication control devices” (Fig. 1; 122 “eNB” and 132 “Base Station”) “which are devices for controlling transmission and reception of data of the UE” ([0021 and Fig. 1] “An Evolved Universal Terrestrial Radio Access Network (E-UTRAN) 120 may support LTE and may include a number of Evolved Node Bs (eNBs) 122 and other network entities that can support wireless communication for UEs.”, and [0022 and Fig. 1] “A Radio Access Network (RAN) 130 may support 1xRTT and may include a number of base stations 132 and other network entities that can support wireless communication for UEs.”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Regarding claim 4, it is a connection control device claim corresponding to the method claim 1, except “connection control device” (Fig. 1; 126 “MME”) “included in a  “which are devices for controlling transmission and reception of data of the UE” ([0021 and Fig. 1] “An Evolved Universal Terrestrial Radio Access Network (E-UTRAN) 120 may support LTE and may include a number of Evolved Node Bs (eNBs) 122 and other network entities that can support wireless communication for UEs.”, and [0022 and Fig. 1] “A Radio Access Network (RAN) 130 may support 1xRTT and may include a number of base stations 132 and other network entities that can support wireless communication for UEs.”), and “the connection control device” (Fig. 1 and Fig. 2; 126 “MME”) “for performing processing related to establishment” ([0021] “A Mobility Management Entity (MME) 126 may communicate with E-UTRAN 120 and serving gateway 124 and may perform various functions such as mobility management, bearer management, distribution of paging messages, security control, authentication, gateway selection, etc.”) “and release of communication paths provided between the two or more communication control devices in a same communication system” ([0022 and Fig. 1] “A mobile switching center (MSC) 134 may communicate with RAN 130 and may support voice services, provide routing for circuit-switched calls, and perform mobility management for UEs located within the area served by MSC 134. An Inter-Working Function (IWF) 140 may facilitate communication between MME 126 and MSC 134.” Between 120 “eNB” and 126 “MME”, see Fig. 1. The two communication control devices, 122 eNB and 132 Base Station are in the same communication system of Fig. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is (571) 272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/Examiner, Art Unit 2411